Case: 20-50324     Document: 00515946418         Page: 1     Date Filed: 07/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 21, 2021
                                  No. 20-50324                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Paul Lawrence Washington,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:06-CR-209-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Paul Lawrence Washington appeals the district court’s order denying
   his motion for a sentence reduction under § 404 of the First Step Act of 2018.
   The Federal Public Defender (FPD) appointed to represent Washington on
   appeal has moved for leave to withdraw and has filed a brief in accordance


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50324     Document: 00515946418          Page: 2   Date Filed: 07/21/2021




                                   No. 20-50324


   with Anders v. California, 386 U.S. 738 (1967). Since those filings,
   Washington has died.
         In light of Washington’s death, the FPD moves to dismiss the appeal
   as moot and to remand the case, with instructions for the district court to
   vacate its order and dismiss as moot Washington’s motion to reduce his
   sentence. The Government agrees that such action is appropriate.
         IT IS ORDERED that the FPD’s motion for dismissal and remand
   is GRANTED. The appeal is DISMISSED as moot, the FPD’s motion to
   withdraw is DENIED as unnecessary, and the case is REMANDED with
   direction to vacate the April 13, 2020 order denying a sentence reduction and
   to dismiss as moot Washington’s August 8, 2019 motion to reduce his
   sentence under § 404 of the First Step Act of 2018.




                                        2